Citation Nr: 1205119	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-09 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the period prior to January 14, 2005. 

2.  Entitlement to a rating in excess of 50 percent for the period from January 14, 2005 to April 23, 2006.  

3.  Entitlement to a rating in excess of 70 percent for the period from April 24, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in St. Petersburg, Florida.

Service connection for the Veteran's PTSD was established in a rating decision of September 2003 and rated as 30 percent disabling.  In December 2003, the Veteran filed correspondence asking for VA to reconsider his rating based on recent VA treatment records.  Such records were subsequently added to the file in March 2004.  Later that month, the RO issued a rating decision that continued the 30 percent rating.  He thereby had a year to respond.  See 38 C.F.R. § 3.156(b) (2011).  

In January 2005, the Veteran filed a statement indicating disagreement with the 30 percent rating continued in the March 2004 rating decision.  He specifically indicated that the RO should consider the letter to be a notice of disagreement if the RO did not agree that he was entitled to a higher rating.  However, the RO treated the communication as a claim for an increased rating.  In May 2005 the RO mailed a rating decision that increased the rating to 50 percent, effective in January 2005.  

Then, in April 2006, prior to the expiration of the appeal period for the rating decision mailed in May 2005, the Veteran filed additional evidence to support his claim, including his reports of attending group therapy once a week and his inability to control his anxiety and temper.  He also indicated that additional VA treatment records would support a higher rating.  The RO treated the communication as a new claim for an increased rating.  In August 2006, the 50 percent rating was continued.  

Next, the Veteran filed another notice of disagreement in June 2007 and in March 2008, the RO increased the rating to 70 percent, effective in April 2006, the date of the Veteran's communication that the RO interpreted as a new claim.  The RO ultimately provided the Veteran a statement of the case in March 2008.  He submitted substantive appeal in April 2008.

Additionally, the Board observes that there are relevant rating decisions that are not printed in the paper file, including a rating decision dated in November 2011 granting total disability for individual unemployability (TDIU) effective in July 2002, the date of the original claim for PTSD and other now service-connected disabilities.  This rating decision, as well as other decisions for issues not currently on appeal, is available on the Virtual VA system.  Instead of paper, the Virtual VA system is a highly secured electronic repository used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal contains rating decisions found only in the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  For the period prior to April 24, 2006, the Board finds that the Veteran's PTSD resulted in occupational and social deficiencies in most areas.  

2.  For entire appeal period, the Board finds that the Veteran's PTSD has not resulted in total occupational and social impairment. 




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met for the period prior to April 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further notice is needed under VCAA regarding the claim for a higher initial rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO obtained the Veteran's service treatment records as well as all pertinent VA outpatient treatment reports.  The Veteran has also submitted personal statements and private treatment records in pursuit of his claims.  The Board also notes that according to the Virtual VA system, the RO obtained and reviewed the Veteran's records regarding a claim for disability benefits from the Social Security Administration (SSA).  These records were obtained in reference to claims including physical disabilities and a claim for TDIU that were being addressed at the RO while the Veteran's paper file was located at the Board.  The records have not been forwarded to the Board.  Importantly, references to SSA records in the November 2011 rating decision found on the Virtual VA system, as well as references in the paper claims file, are related to physical disabilities including an injury and a workers' compensation claim prior to the end of his employment in 1990 as well as events surrounding his more recently service-connected cardiac disability.  The Veteran has not indicated that he attempted to apply for SSA disability for his psychiatric disability.  


In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, the Veteran himself did not identify any SSA records that would be relevant to his psychiatric claim and it is not at all clear that there exist SSA records that would be relevant to his claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.  To Remand for association of any SSA records in possession of the RO would be futile and unduly delay resolution of the claims. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, the Veteran was afforded VA examinations in September 2003, March 2005, and May 2006.  The Board finds that the VA examination reports are adequate reports upon which to base a decision.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Board recognizes that the Veteran's May 2006 VA examination is now nearly six years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD disability since the May 2006 VA examination.  The Veteran does not contend otherwise.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Indeed, given the fact that the Veteran has clearly expressed that he would be satisfied the assignment of a 70 percent rating for his PTSD if a TDIU was also assigned, which it was, the question of whether the duty to assist seems moot.

Initial Rating Claims for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, entitlement to service connection for PTSD was granted in a September 2003 rating decision.  The RO assigned an initial 30 percent rating, effective in July 2002, the date of the Veteran's claim.  Then, by a rating dated in May 2005, the 30 percent rating was increased to 50 percent, effective from January 2005.  A 70 percent rating was subsequently assigned effective from April 2006.  However, as discussed, the increased rating issue has remained on appeal since the September 2003 decision.  Therefore, the Board will consider the appropriate ratings for all of the periods on appeal, beginning with the initial rating assigned with the grant of service connection.  

Parenthetically, in the Veteran's April 2008 substantive appeal, VA Form 9, he indicated that if VA granted his claim for TDIU, he would be satisfied with the 70 percent disability rating that had been assigned in March 2008.  Nevertheless, the Board has considered whether he is entitled to the maximum benefit allowed by law and regulation (a 100 percent rating).  AB v. Brown, 6 Vet. App. 35, (1993).  

The Board acknowledges that the Veteran has also been diagnosed with major depression and dysthimia.  The Board has resolved any doubt in the Veteran's favor and attributed all of his psychiatric symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998), where the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  

For all periods on appeal, the Veteran's PTSD disability has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   A GAF score of 41-50, as shown here during all periods on appeal, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Additionally, a GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding all periods on appeal, the Board finds that the Veteran's PTSD disability symptomatology met or more nearly approximate the severity of occupational and social impairment contemplated for a 70 percent rating under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Specifically, the criteria of suicidal ideation, speech difficulty, periods of violence, difficulty adapting to stressful circumstances, and a near-inability to establish and maintain relationships have been noted during all periods on appeal.  As noted above, the Veteran has already been assigned a 70 percent disability rating for the period from April 24, 2006.  

      a.  Periods prior to April 24, 2006

As noted above, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Regarding suicidal ideations, VA outpatient treatment records have documented passive suicidal ideations during all of the periods on appeal, initially documented  in March 2003.  The Board acknowledges there was one VA outpatient treatment record dated in February 2005 when the Veteran did not have suicidal ideation but finds the February 2005 record to be an outlier given the culmination of the remaining treatment records.  Additionally, even though the March 2005 VA examination report indicated that the Veteran had no actual suicidal thoughts or plan, the examiner did note that the Veteran felt a sense of hopelessness and made a statement such as "get out of the picture and be done with it."    
Regarding speech, February 2002 and June 2002 VA outpatient treatment records indicated pressured speech.  Next, at the September 2003 VA examination, he had difficulty with speech flow and mild stuttering.  He had difficulty communicating as he would tend to digress to his own concerns and situational stressors and get off on a tangent.  He was unable to give goal directed answers to questions and appeared preoccupied.  A March 2004 VA outpatient treatment record noted circumstantial speech and stuttering.  The March 2005 VA examination report noted that he spoke spontaneously, that he tended to go off on a tangent and ramble and that it was difficult to redirect him back to the information needed for the purpose of the examination.  The examiner also noted that his affect was blunted.  

Regarding periods of violence, prior to the Veteran's initial filing of a claim for service connection, he was convicted of a domestic violence charge regarding a fight with his son.  See September 2003 VA examination report and September 2004 Vet Center treatment record.  He has also reported that he angers easily and has a problem with physical aggression.  See September 2003 VA examination report.  At the March 2005 VA examination, he reported that he had a physical altercation with his son since the last VA examination.  He reported that he did not like people being too close to him, which the March 2005 VA examiner noted indicated some hypervigilance.  Next, in March 2006, he was again arrested for domestic violence regarding a fight with his son.  

Regarding neglect of personal hygiene, the March 2005 VA examination report indicates that the Veteran presented with "fair" hygiene and grooming. 
 
Regarding adapting to stressful circumstances, at the September 2003 VA examination, the Veteran reported that he gets nervous and shaky if he hears fireworks.  Further, the March 2005 VA examiner noted that the Veteran's altercation with his son demonstrated a poor coping ability.  Despite the examiner's notation that he could not attribute the poor coping ability solely to PTSD given the Veteran's constant pain and depression, as noted above, in light of Mittleider, the Board has attributed all of his symptomatology to his service-connected PTSD.  
The Board is unable to comment on the Veteran's ability to adapt to a work environment as he has indicated that he has not worked since 1990, due to a physical injury on the job.  See March 2000 VA outpatient treatment record and September 2003 VA examination report.  The Board notes, however, that a financial form of record indicates that the Veteran or his spouse collected wages in 2003.  As the Veteran was divorced at the time, the Board cannot say with certainty that the Veteran did not work in 2003.   Nevertheless, given that the Veteran has indicated that he would be satisfied if a 70 percent rating was assigned, and that such a rating is being assigned in conjuncture with the previous grant of a TDIU, the Board finds that any shortcoming in the examination reports is non-prejudicial. 

Regarding an inability to establish and maintain relationships, at the September 2003 VA examination, he reported that he feels detached from others and has no close connections.  He reported that he basically thinks most people are a bunch of liars and backstabbers.  He also reported that he sabotages relationships by purposefully doing things to turn people off and avoids people by going to stores when no one is there.  See September 2003 VA examination report.  During the March 2005 VA examination, the Veteran reported that he does not like people being too close to him, which the examiner noted was an indication of some hypervigilance.  However, the Veteran does not have a complete inability to maintain relationships.  He reports that he has a good relationship with his daughter.  See May 2006 VA examination report. (Notably, this report was during the period in which the RO found his PTSD 70 percent disabling). 

The Board acknowledges that although treatment records throughout both periods prior to April 24, 2006 have noted that the Veteran is depressed, anxious, and has insomnia and/or difficulty sleeping more than 3 or 4 hours per night, the evidence does not indicate near continuous panic or depression that prevents him from functioning independently, appropriately, and effectively.  

Based on the foregoing, the Board finds that the Veteran is entitled to a 70 percent disability rating, but no higher, for the periods prior to April 24, 2006. 
 
      b.  Entitlement to a 100 percent rating for all periods on appeal

As noted above, the Veteran has indicated that if his claim for TDIU were granted, that he would be satisfied with a 70 percent disability rating for his psychiatric disability.  See April 2008 substantive appeal.  As the Veteran was granted TDIU in November 2011, effective in July 2002, the date of his initial claims for service connection of physical and psychiatric disabilities, the Board finds that the Veteran's disagreement with the rating for his PTSD claim is satisfied.  Regardless, as explained below, the Board finds that he would not be entitled to a 100 percent rating. 

As noted above, a 100 percent rating for PTSD is warranted when there is total occupational AND social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  [Emphasis added].

Here, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the next-higher 100 percent evaluation.  Specifically, the evidence of record does not support any of the factors listed in support of a 100 percent rating.  The objective medical evidence of record has not indicated that the Veteran is unemployable due to his psychiatric disability.  

The evidence does not indicate gross impairment in the Veteran's thought processes or communication.  Rather, as noted above, although he had some difficulty with speech and going off on tangents during each of his September 2003 and March 2005 VA examinations as well as during VA outpatient treatment visits, he was able to communicate.  In March 2005, the VA examiner noted that he was oriented to person, place and time.  Further, despite the RO assignment of the 70 percent disability rating taking effect in April 2006, his speech appeared to have improved at the May 2006 VA examination.  The May 2006 VA examiner remarked that his speech was spontaneous but unremarkable, clear, and coherent.   

Similarly, the evidence does not indicate persistent delusions or hallucinations.  Although VA outpatient treatment records dated in February 2002 and June 2002 indicate intrusive thoughts, there is no notation regarding hallucinations or persistent delusions.  Further, the March 2005 VA examination report indicated that there was no evidence of any hallucination and none reported, and no delusional content emerged.  Similarly, the May 2006 VA examination report noted that there were no hallucinations. 

Further, although the VA examination reports and Vet Center records indicate episodes of violence with the Veteran's son, no other grossly inappropriate behavior has been noted.  The evidence has not mentioned that the Veteran is a persistent danger of hurting self or others.  In fact, despite repeated notations of suicidal ideations in the VA outpatient treatment records and September 2003 and March 2005 VA examination reports, the VA treating personnel have indicated that the suicidal ideations were passive and that he had no plan.  Similarly, a December 2006 VA outpatient treatment record indicated that he had suicidal and homicidal ideations but no plan or intent.  The May 2006 VA examination report indicated that the Veteran denied any suicidal ideations at that time.  He further reported a history of occasional passive thoughts of suicide when he feels overwhelmed.  

Regarding an intermittent inability to perform activities of daily living, although the March 2005 VA examination report indicated that his appearance and hygiene was fair, none of the treatment records or VA examination reports have indicated that an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  In fact, the May 2006 VA examiner noted that his general appearance was clean, neatly groomed, and appropriate dressed. 

Regarding disorientation to time or place or memory loss for names of close relatives or his own name, although all of the VA examination reports have consistently indicated that he has some difficulty with short term memory (only able to recall 2/3 objects after several minutes), the evidence has not shown that he has disorientation to time or place or memory loss for names of close relatives or his own name.  See September 2003, March 2005, and May 2006 VA examination reports. 

The Board has also considered the Veteran's assigned GAF scores.  VA examination reports and outpatient treatment records dated since August 2000 (GAF of 50), have consistently been in the range from 41-50.  The Board acknowledges that he had a GAF of 55 prior to his claim for service connection, in March 2002, as well as a GAF of 40 in December 2006.  The Board considers these GAF assessments to be outliers as approximately 16 other GAF assessments dated throughout all of the periods on appeal, and significantly, following the December 2006 outlier, put the GAF squarely in the 41-50 range.  As noted above, GAF scores in that range contemplate serious symptomatology but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores support a rating of 70 percent during all periods on appeal, but does not support the assignment of a 100 percent rating during any period.

Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  

	c.  Other Considerations

Regarding all periods on appeal, in considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his PTSD.

For all the foregoing reasons, the Veteran's disability rating for PTSD for the periods prior to April 24, 2006, should be increased to 70 percent disability rating but no higher.  However, his claim for a rating in excess of 70 percent from April 24, 2006, for PTSD, must be denied.  Both medical and lay evidence fail to support the assignment of a rating in excess of 70 percent for any period on appeal.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2011).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Nevertheless, the Board notes that there is no evidence, nor is contended, that the Veteran's PTSD has resulted in periods of hospitalization.  Further, although one VA outpatient treatment record dated in December 2006 indicated an assessment of major employment problems without further explanation, the remaining evidence indicates that the Veteran has been unemployed since 1990 due to physical disabilities.  There is no specific evidence that the Veteran's PTSD, in and of itself, causes marked interference with employment.  Even if there were, the schedular criteria takes occupational impairment into consideration in its guidelines for the respective ratings.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.








(CONTINUED NEXT PAGE)
ORDER

An initial rating of 70 percent for PTSD for the period prior to April 23, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating in excess of 70 percent for PTSD is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


